Title: From George Washington to David Bell, 10 April 1756
From: Washington, George
To: Bell, David



[Winchester, 10 April 1756]
To Captain David Bell of the Virginia Regiment.

As the Inhabitants of the place seem much alarmed, and under continued apprehensions of being attacked—It is my Orders, that you keep out constant Scouting Parties of the Light Horse, &c. in order that you may receive timely notice of the approach of the Enemy; which you are immediately to communicate to the Inhabitants. If you think you can strengthen the place where you are, by throwing up more works, you are immediately to set upon it; in order to be well prepared in case of an attack. You are to be careful not to weaken your Detachment, by sending out too large parties on the Scout; and that your men are exercised daily. Given &c. April 10th 1756.

G:W.

